Petitioner commenced this CPLR article 78 proceeding to obtain certain documents from the New York City Police Department. As a result of the April 9, 1990 order, all of the documents with the exception of the requested memo books were ultimately furnished to petitioner. Thereafter, by deci*586sion from the Bench transcribed and dated July 6, 1990, the IAS court denied petitioner’s request for production of the memo books.
The appeal from the order entered April 9, 1990 is dismissed as no appeal lies from an intermediate order in an article 78 proceeding (CPLR 5701 [b] [1]). Likewise, the appeal from the decision of the court dated July 6, 1990 must be dismissed for lack of jurisdiction. Although transcribed, the document has not been entered in the office of the clerk and, as such, does not constitute an appealable paper (CPLR 5512 [a]). Concur — Murphy, P. J., Ellerin, Wallach and Smith, JJ.